Justice Blackmun,
with whom
Justice Brennan and Justice Marshall join, dissenting.
I would grant the petition for certiorari and summarily reverse the judgment below primarily for the reasons stated in the dissent in Darden v. Wainwright, 477 U. S. 168, 188 (1986). I was not persuaded then, and I am not persuaded now, that petitioner Willie Jasper Darden received a fair trial in the Florida courts. A person should not be condemned to die and be executed under any system of justice in this country without a fair trial.